Citation Nr: 0330730	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  94-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for disorders of the feet.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel 


INTRODUCTION

The veteran served on active duty from September 1977 
through April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In June 1996, the Board remanded this case to the RO 
for additional development.  At that time, other issues were 
fully addressed by the Board.  These issues have been fully 
adjudicated and are not before the Board at this time.

In August 2000, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
attorney filed a joint motion to vacate the Board's decision 
and to remand this matter for development and readjudication 
solely on the issues of entitlement to service connection 
for disorders of the feet and entitlement to an effective 
date earlier than October 24, 1991, for the award of a 
60 percent evaluation for a herniated nucleus pulposus of 
the lumbar spine at L4-5, with puffed leg palsy and a 
psychophysiological overlay.  The parties asked the Court to 
dismiss the remaining issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
claim of entitlement to service connection for PTSD was 
fully addressed by the Board in August 2000.  The Court 
granted the joint motion that month.  Accordingly, the 
Board's August 2000 decision regarding the claim of 
entitlement to service connection for PTSD is final and not 
before either the Board or the RO at this time. 

In August 2001, the Board remanded the claim of entitlement 
to service connection for disorders of the feet to the RO 
for additional development.  In August 2001, the Board also 
denied the claim of entitlement to an effective date earlier 
than October 24, 1991, for the award of a 60 percent 
evaluation for a herniated nucleus pulposus of the lumbar 
spine at L4-5, with puffed leg palsy and a 
psychophysiological overlay.  Accordingly, this issue is not 
before the Board at this time.  

In light of statements received from the veteran, the RO 
readjudicated the claim of entitlement to service connection 
for PTSD.  This claim was denied in May 2002.  The veteran 
has not appealed that determination.  Accordingly, the PTSD 
issue is not before the Board at this time.


REMAND

As outlined in the introduction, this appeal has been before 
the Board on several prior occasions.  The underlying 
question appears to be whether the veteran's pes planus was 
a preexisting condition and, if so, whether it was 
aggravated by his active duty service.  Pes planus was not 
noted at the time of the veteran's entry into service, and 
he is therefore entitled to the presumption of sound 
condition.  38 U.S.C.A. § 1132 (West 2002).   The Board 
notes here to rebut the presumption of sound condition, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003 (July 16, 2003).

In March 1997, a VA examiner diagnosed bilateral pes planus 
and stated that the pes planus was a "congenital deformity."  
This finding is significant because 38 C.F.R. § 3.303(c) 
provides that congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
legislation.  If the veteran's pes planus is a congenital 
defect, then it would appear that by its inherent nature it 
must have pre-existed service.  See also VAOPGCPREC 82-90 
(July 18, 1990).

The March 1997 examiner did not offer any rationale for the 
opinion, and it does not appear that any other examiner has 
offered a similar opinion.  However, other medical records 
show very little symptomatology associated with the pes 
planus.  A VA examiner who examined the veteran and reviewed 
the file in August 2002 reported that the veteran had a 
fairly nice arch when sitting and a "typical relax flatfoot" 
when walking.  It appears that congenital flat feet are 
manifested by depression of the arch, but without evidence 
of abnormal callosities, areas of pressure, strain or 
demonstrable tenderness.  See 38 C.F.R. § 4.57 (2003).  
While certain medical evidence appears to show the lack of 
certain of these symptoms which would support a finding that 
the veteran's flat feet are congenital, the Board believes 
that in this medical question should be expressly considered 
by an appropriate examiner and a detailed opinion obtained 
before the Board can render an informed decision on this 
threshold question.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and, if necessary, take appropriate 
action with regard to proper notice 
under the Veterans Claims Assistance Act 
of 2000 in light of the judicial 
holdings in Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002); 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

2.  The veteran should be scheduled for 
a VA examination of the feet by an 
appropriate specialist.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any special tests deemed 
medically warranted should be 
accomplished, and all special test and 
clinical findings should be reported in 
detail.  After examining the veteran and 
reviewing the claims file, the examiner 
should offer detailed responses to the 
following:

a)	Is the veteran's pes planus a 
congenital defect, or it an 
acquired disorder?  Please 
provide a detailed rationale.  
b)	Was there any increase in the 
severity of the pes planus during 
service?  Please provide a 
detailed rationale.
c)	Was there any superimposed injury 
to the feet during service?  
Please provide a detailed 
rationale. 

3.  After completion of the above and 
any additional development the RO may 
deem necessary, the RO should review the 
expanded record and determine if 
entitlement to service connection for 
disorders of the feet is warranted.  
Unless the benefit sought is granted, 
the RO should furnish the veteran and 
his representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity 
to respond, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




